>Hill, C. J.
A case went to the trial calendar under the local rule, and while on that calendar the attorney for the defendant obtained from the presiding judge a leave of absence, which, under the rule, had the effect of checking or suspending the trial of the case until the expiration of the leave of absence and until after the giving of due notice to have the case resume its place on the trial calendar. During the absence of the defendant’s attorney under this leave of absence, the attorney for the plaintiffs, without notice to the absent attorney or his client, had the case called for trial and obtained a verdict for the plaintiffs. On the return of the attorney for the defendant after the expiration of his leave of absence, he for the first time discovered these facts. It was then too late to file a regular motion for a new trial. During the term of the court at which the verdict was rendered and judgment entered, but beyond the time limit for the filing of a regular motion for a new trial, the defendant filed a motion in the nature of an extraordinary motion for a new trial, setting out the foregoing facts, and asking that the verdict and judgment be set aside and a new trial granted. Held, that the discretion of the trial court in entertaining the motion for a new trial on extraordinary grounds and in granting a new trial will not be disturbed. Judgment affirmed.